DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2017/0113100) in view of Umezawa et al. (2013/0196790). Claim 1, Watanabe discloses a golf ball comprising a core, an intermediate layer, and a cover (abstract).  The ball has a higher surface hardness on the Shore C scale than the intermediate sphere (core plus intermediate layer) (table 4).  The golf ball deflection is from 3 to 4.5 mm when compressed under a final load of 1,275 N from an initial load of 98 N [0085].  Watanabe does not disclose polyurethane for the cover layer, but does disclose an ionomer and states the material is not limited [0070].  Umezawa teaches a three piece golf ball comprising a cover layer made from ionomers or polyurethane [0064-0065].  One of ordinary skill in the art would have modified the cover material for the desired feel.  Claim 2, the core surface hardness is greater than the center hardness by at least 22 JIS-C [0026].  Claim 3, the core deflection is from 4.1 to 5.5 mm when compressed under a final load of 1,275 N from an initial load of 98 N [0022].  Claims 4-5, prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In the alternative, modifying the deflection parameters is within the capabilities of one skilled in the art and is known for optimizing the feel at impact. Claim 8, Watanabe discloses the cover hardness may be from 51 to 61 Shore D [0066]. Umezawa teaches the polyurethane cover is from 35 to 60 Shore D [0053].  Claim 9, Watanabe discloses the cover thickness is at least 1.0 mm. Umezawa teaches a cover thickness from 0.5 to 1.2 mm [0054]. One of ordinary skill in the art would modify the cover thickness for the desired performance. Note: Watanabe’s upper limit is within the range disclosed in the instant invention from 0.3 to 1.2 mm (page 1).  One of ordinary skill in the art would have modified the cover material for the desired feel.  
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2017/0113100) in view of Umezawa et al. (2013/0196790), and further in view of Tutmark (2011/022024).  Watanabe does not disclose a coating for the golf ball. Tutmark teaches a golf ball coating with a hardness from 20 to 65 Shore D or 37 to 96 Shore C [0093].  Claim 7, the .

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant argues the benefits of a polyurethane would be difficult to anticipate. However, the secondary reference, Umezawa, makes clear the golf balls comprising a polyurethane cover has excellent feel, cut resistance, and scuff resistance and durability [0067].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



March 25, 2021